Citation Nr: 1102602	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  40-42 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an increased rating for a left foot disability 
to include residuals of left foot bunionectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right foot 
disability to include residuals of right foot bunionectomy and 
calcaneal spur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from July 1985 to May 1986.  She 
also had various periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) from 1987 to 1997.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2009 the Board reopened claims of entitlement to service 
connection to include that for bilateral disabilities of the feet 
and legs (aside from residuals of bilateral bunionectomies and a 
right calcaneal spur) and granted service connection for 
bilateral foot disabilities to include bilateral chronic 
tendonitis and bilateral plantar fasciitis.  It noted that the 
evaluation of residuals of bunionectomies and right calcaneal 
spur were inextricably intertwined with the initial evaluation to 
be assigned by the agency of original jurisdiction (AOJ) to the 
other bilateral foot conditions.  The Board indicated that the 
evaluation of the evaluation of the Veteran's residuals of 
bilateral bunionectomies and a right calcaneal spur must be 
deferred pending an initial rating determination for the newly 
service-connected disabilities.  

On remand, the AOJ granted service connection for bilateral 
chronic tendonitis and plantar fasciitis, granting a 10 percent 
evaluation for each foot.  It also continued the 10 percent 
evaluations in place for separate foot disabilities to include 
residuals of bunionectomy.  Notably, no development specifically 
referable to the Veteran's foot disabilities was conducted.

The Board observes that the Veteran has not been afforded a VA 
foot examination since January 2005.  As noted, the Veteran has a 
lengthy and significant history of bilateral foot complaints and 
treatment.  Since the 2005 examination, the records show the 
Veteran's continued problems and complaints referable to her 
bilateral foot disability.  The Board acknowledges that its March 
2009 grant of service connection for bilateral foot disabilities 
to include bilateral chronic tendonitis and bilateral plantar 
fasciitis significantly complicates the proper evaluation of the 
disabilities at issue.  Accordingly, it finds that the most 
appropriate course is to order a current VA examination to 
determine the manifestations and severity of the Veteran's foot 
disabilities.    

In light of the above discussion, the Board finds that additional 
development of the record is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the severity of the service-
connected bilateral bunionectomy with chronic 
foot pain.  Any and all studies, tests and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner should 
elicit a complete history, the pertinent 
details of which should be included in the 
examination report.  

The examiner should be advised that in 
addition to bunionectomy residuals with 
chronic foot pain, evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5284, for 
other foot injuries, the Veteran is also in 
receipt of service-connection for chronic 
tendonitis and plantar fasciitis, evaluated 
pursuant to Diagnostic Code 5024, for 
tenosynovitis (based on limitation of 
motion).  It should be noted that the 
evaluation for chronic tendonitis and plantar 
fasciitis is not currently on appeal.  As 
such, the examiner should be requested to 
specifically identify the manifestations of 
the Veteran's bilateral bunionectomy 
residuals with chronic foot pain as separate 
and distinct from the other service-connected 
foot disability to the extent possible.

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
manifestations of bunionectomy and chronic 
foot pain.  The examiner should specifically 
indicate whether associated foot disability 
is moderate, moderately severe, or severe.

The examiner should identify any objective 
evidence of pain and assess the extent of any 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability on 
use should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.  
Stated differently, the examiner should 
indicate the point at which pain or any other 
factor limits motion. 

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report.

2.  The Veteran is hereby notified that it is 
her responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


